Case 5:16-cv-03260-BLF Document 452-17 Filed 02/15/19 Page 1 of 6
               Case 5:16-cv-03260-BLF Document 452-17 Filed 02/15/19 Page 2 of 6


           1   KEKER, VAN NEST & PETERS LLP
               ROBERT A. VAN NEST - # 84065
           2   rvannest@keker.com
               CHRISTA M. ANDERSON - # 184325
           3   canderson@keker.com
               MATTHEW M. WERDEGAR - # 200470
           4   mwerdegar@keker.com
               EUGENE M. PAIGE - # 202849
           5   epaige@keker.com
               MATTHIAS A. KAMBER - # 232147
           6   mkamber@keker.com
               RYAN K. WONG - # 267189
           7   rwong@keker.com
               THOMAS E. GORMAN - # 279409
           8   tgorman@keker.com
               LEAH PRANSKY - # 302246
           9   lpransky@keker.com
               SHAYNE HENRY - # 300188
          10   shenry@keker.com
               ANDREW S. BRUNS - # 315040
          11   abruns@keker.com
               633 Battery Street
          12   San Francisco, CA 94111-1809
               Telephone:     415 391 5400
          13   Facsimile:     415 397 7188

          14   Attorneys for Defendants
               ALPHABET INC. and GOOGLE LLC
          15

          16                             UNITED STATES DISTRICT COURT

          17                            NORTHERN DISTRICT OF CALIFORNIA

          18                                   SAN JOSE DIVISION

          19   SPACE DATA CORPORATION,                   Case No. 5:16-cv-03260-BLF

          20               Plaintiff,                    DEFENDANTS’ RESPONSIVE CLAIM
                                                         CONSTRUCTION BRIEF
          21         v.
                                                         Judge:     Hon. Beth Labson Freeman
          22   ALPHABET INC. and GOOGLE LLC,
                                                         Date Filed: June 13, 2016
          23               Defendants.
                                                         Trial Date: August 5, 2019
          24

          25

          26

          27

          28


                                DEFENDANTS RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                             Case No. 5:16-cv-03260-BLF
1283922
               Case 5:16-cv-03260-BLF Document 452-17 Filed 02/15/19 Page 3 of 6


           1   determining mechanism, gas vent, or ballast releaseit merely states that they are connected.

           2   941 at 21:30-33. Moreover, the Federal Circuit has already rejected Space Datas reasoning, as

           3   the fact that portions of the claim [] describe inputs and outputs at a very high level . . . does not

           4   describe how the [control signal processor device] interacts with other components . . . in a way

           5   that might inform the structural character of the limitation-in-question or otherwise impart

           6   structure to the [control signal processor device] as recited in the claim. Williamson, 792 F.3d at

           7   1351. Claim 7 is a means-plus-function claim lacking a corresponding structure and should be

           8   ruled indefinite.

           9            D.     “determining a desired movement of the target balloon based on the
                               determined locations of the one or more neighbor balloons relative to the
          10                   determined location of the target balloon” / “determine a desired movement
                               of the balloon based on the determined locations of the one or more neighbor
          11                   balloons relative to the balloon’s determined location”
          12
               Claims              Plaintiff’s Proposal                     Defendants’ Proposal
          13
               193 Claims 1, Plain meaning, no construction                Determining where to position a
          14   17             necessary                                     particular balloon as a function of the
                                                                            distance between the balloons location
          15                                                                and the location of neighboring
                                                                            balloons to maintain a desired network
          16                                                                topology

          17            The parties disagree as to the appropriate meaning and scope of this claim term, and
          18   construing this claim term can only aid the jury in analyzing alleged infringement. See O2 Micro
          19   Int’l. Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351, 1361 (Fed. Cir. 2008) (A
          20   determination that a claim term needs no construction or has the plain and ordinary meaning
          21   may be inadequate when a term has more than one ordinary meaning or when reliance on a
          22   terms ordinary meaning does not resolve the parties dispute.); see also Phillips, 415 F.3d at
          23   1314 ([plain and] ordinary meaning of technical terms is only helpful when that meaning is
          24   readily apparent even to lay [people]); Control Resources, Inc. v. Delta Elecs., Inc., 133 F.
          25   Supp. 2d 121, 127 (D. Mass. 2001) (In the end, claim construction must result in a phraseology
          26   that can be taught to a jury of lay people. It is not enough simply to construe the claims so that
          27   one skilled in the art will have a definitive meaning. The claims must be translated into plain
          28   English so that a jury will understand.).
                                                                  16
                                      DEFENDANTS RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                   Case No. 5:16-cv-03260-BLF
1283922
               Case 5:16-cv-03260-BLF Document 452-17 Filed 02/15/19 Page 4 of 6


           1            Notably, both parties rely on the specification of another patent in support of their
                                                      14
           2   proposals: U.S. Patent No. 8,820,678        to DeVaul, et al, which is assigned to Google. Space Data

           3   copied some of Googles patent claims so as to provoke an interference proceeding; therefore, as

           4   Space Data concedes, the specification of the 678 patent provides evidence regarding claim
                          15
           5   meaning.

           6            Space Data challenges Googles proposal for including the phrase as a function of the

           7   distance between balloons, i.e., the relative position of one balloon to another. In so doing,

           8   Space Data ignores the 678 patent, which focuses on the idea of using an energy function to

           9   determine how balloons should move to maintain their desired spacing. See 678 patent at 4:3-9;

          10   7:56-67; 9:29-35; 10:19-27; see also claim 13. This idea can be analogized to the concept of a

          11   virtual spring. Id. at 16:4-14. That is, when balloons get too close to one another, the energy

          12   function operates to push them apart; conversely, when balloons get too far apart, the virtual

          13   energy of the spring pulls them together. See id. Of course, the 678 patent is not limited to the

          14   concept of a virtual spring, and discloses other ways to calculate a potential energy function.

          15   See id. at 18:14-19 (Although the above discussion refers to potential energy functions that are

          16   based on virtual springs, it is to be understood that other types of potential energy functions could

          17   be used. In general, the potential energy, U, of a target balloon may be a function of the locations

          18   of the target balloon and n neighbor balloons . . . .); see also id. at 18:28-30 (In some

          19   embodiments, the potential energy could be a function of the distances between the target balloon

          20   and each of the n neighbor balloons.). But the claim language should be construed to capture the

          21   678 patents basic idea of determining how to move a balloon as a function of distance to a

          22   neighbor balloon. See Phillips v. AWH Corp., 415 F.3d at 1316.

          23            Space Datas analogy regarding balloons flying near the DMZ is particularly inapt for this

          24   claim term. Regardless whether one considers the plain meaning or Googles proposal, the at-

          25   issue language relates to the relative location of one balloon from other balloonsnot geographic

          26   borders. This is highlighted by the fact that claim 12 of the 193 patent separately calls for

          27   14
                    Exhibit 26 to Hosie Decl., ECF No. 250-28
               15
          28      Of course, the fact that the specifications and prosecution histories are different can, pursuant
               to Phillips v. AWH, result in a different interpretation of identical claim language.
                                                                   17
                                     DEFENDANTS RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                  Case No. 5:16-cv-03260-BLF
1283922
               Case 5:16-cv-03260-BLF Document 452-17 Filed 02/15/19 Page 5 of 6


           1   determining a location of at least one of the balloons with respect to a geographic border. 193

           2   patent at 51:25-30. Accordingly, the language about determining a desired movement . . . based

           3   on the location of neighboring balloons relative to the target balloons location fairly calls for

           4   positioning as a function of the distance between the balloons locations.

           5          Space Data also unjustifiably critiques Google for including the clause to maintain a

           6   desired network topology. This is what the 678 patent repeatedly refers to as the purpose of the

           7   invention. See 678 patent at 7:22-31; 7:56-58; 9:29-39; 10:21-27; 13:5-7; 14:48-59; 15:12-20;

           8   20:10-20; 21:46-48; 23:41-43. Moreover, Space Data equated that idea with even spacing.

           9   Specifically, in seeking to institute an interference proceeding, Space Data had to demonstrate

          10   where in its pending specification it could identify support for the claimed subject matter. To that

          11   end, Space Data pointed to the following material in the published application 2014/0367511:

          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24   See Pransky Decl., Ex. 2 at SD_029685 (emphases added). Given Space Datas own
          25   interpretation of the language as requiring even spacing, as well as the public-notice function of
          26   the specification and prosecution history, Space Data should be held to a construction that
          27   includes the concept of maintaining at least a desired network topology, if not even spacing.
          28

                                                                 18
                                    DEFENDANTS RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                                 Case No. 5:16-cv-03260-BLF
1283922
               Case 5:16-cv-03260-BLF Document 452-17 Filed 02/15/19 Page 6 of 6


           1

           2                                                Respectfully submitted,
           3   Dated: June 8, 2018                          KEKER, VAN NEST & PETERS LLP
           4

           5                                          By:   /s/ Robert A. Van Nest
                                                            ROBERT A. VAN NEST
           6                                                CHRISTA M. ANDERSON
                                                            MATTHEW M. WERDEGAR
           7                                                EUGENE M. PAIGE
                                                            MATTHIAS A. KAMBER
           8                                                RYAN K. WONG
                                                            THOMAS E. GORMAN
           9                                                LEAH PRANSKY
                                                            ANDREW S. BRUNS
          10                                                SHAYNE HENRY

          11                                                Attorneys for Defendants
                                                            ALPHABET INC. and GOOGLE LLC
          12

          13

          14

          15

          16

          17

          18

          19

          20

          21

          22

          23

          24

          25

          26

          27

          28

                                                       26
                                 DEFENDANTS RESPONSIVE CLAIM CONSTRUCTION BRIEF
                                              Case No. 5:16-cv-03260-BLF
1283922
